Citation Nr: 1311142	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain records that may be relevant to the Veteran's claims of service connection for a bilateral hearing loss disability and tinnitus.

The Veteran's service treatment records show normal hearing upon entry into service in January 1967.  Normal hearing was shown at a periodic examination in June 1970.   No specific audiometric findings were recorded at the Veteran's January 1975 discharge examination; however, the examination report stated that no changes were found since his June 1970 examination and that the Veteran was within normal limits for a 27 year old male. 

The Veteran contends that he was exposed to excessive noise from heavy equipment, explosives, and gunfire in his military occupational specialty (MOS) as a blaster and began to experience tinnitus and a decline in his hearing.  

The Veteran underwent a VA examination in July 2009.  He reported that tinnitus came on suddenly in June 1967 and his hearing difficulties developed gradually since 1967.  During service, he did not wear hearing protection.
The Veteran further reported that post service, he worked at an air station as a crane operator, inspector, and instructor and was exposed to excessive noise.  As part of his employment, he participated in a hearing conservation program and hearing protection was used.  The Veteran stated that he was told that he had hearing loss and that his hearing continued to worsen, as evidenced by baseline audiograms.  

The examiner stated that as the Veteran's service treatment records were unavailable at that time to show whether hearing loss and tinnitus were present during service, an opinion could not be given without resort to speculation.  However, the examiner opined that given the severity of the noise to which the Veteran was exposed during service without hearing protection, it was as lease as likely as not that some amount of his reported hearing loss and tinnitus are due to in-service acoustic trauma.

An addendum to the VA examination was filed in June 2010.  The examiner reported a review of the claims file and concluded that the Veteran had normal hearing at enlistment and normal hearing in 1970.  However, the 1975 discharge examination did not contain audiometric findings.  Therefore, due to the lack of findings at discharge, the examiner cannot determine if a shift in hearing occurred during service.  Therefore, an opinion could not be offered without resort to speculation.   

The Board notes that the Veteran received the Combat Action Ribbon in September 1969 for active participation in combat action.  

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary." See also 38 C.F.R. § 3.304(d). 

Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).   Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Id.  Section 1154(b) addresses the combat Veteran's ability to allege that an event occurred in service while engaging in combat. See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

In light of the above, the Board finds that the Veteran's post-service employment records are relevant as the Veteran stated that regular audiograms were performed in his post-service employment to assess his hearing loss.  These records would serve to support the Veteran's claims of continuity of symptomatology of hearing loss and tinnitus since service.  A remand is necessary to obtain those records.  

Accordingly, the case is REMANDED for the following action:

The RO must contact the Veteran and his representative and request an authorization to obtain the Veteran's employment records during his post-service employment as a crane operator, inspector, and instructor at an air station, specifically noting a request for any audiometric examinations that were conducted pursuant to a hearing conservation program. The Veteran should also be asked to provide VA with copies of any relevant employment records he has in his possession. If any of the pertinent records are not available or if the search for the records yields negative results, that fact should clearly be documented in the claim's files and the claimant and his representative notified in writing. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


